
	

113 HRES 674 IH: Expressing the sense of the House of Representatives that sedentary lifestyles are a public health issue and supporting the designation of a National Get Vertical Day to recognize the importance of preventing physical inactivity and encouraging adults to live physically active lifestyles.
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 674
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Bishop of Georgia (for himself, Ms. Bass, Mrs. Beatty, Mr. Butterfield, Mr. Carson of Indiana, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Ms. Fudge, Mr. Hastings of Florida, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mr. Lewis, Ms. Norton, Mr. Rangel, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Ms. Wasserman Schultz, and Ms. Waters) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that sedentary lifestyles are a public health
			 issue and supporting the designation of a National Get Vertical Day to
			 recognize the importance of preventing physical inactivity and encouraging
			 adults to live physically active lifestyles.
	
	
		Whereas the prevalence of obesity has increased dramatically over the last 25 years;
		Whereas over one-third of adults in the United States are obese, and ethnic and racial minorities
			 face disproportionately high obesity and diabetes rates;
		Whereas over 27 percent of all Americans 17 to 24 years of age (over 9,000,000 young men and women)
			 are too heavy to join the military;
		Whereas only 22 percent of Americans report regular, sustained physical activity and only 5 percent
			 of adults achieve the recommended 150 minutes per week of moderate to
			 vigorous physical activity;
		Whereas sedentary lifestyles burden our economy and health care system, costing up to
			 $24,000,000,000 in direct medical spending;
		Whereas sedentary lifestyles increase the likelihood of chronic diseases, including diabetes, which
			 accounts for more than $98,000,000,000 in direct and indirect medical
			 costs and lost productivity each year;
		Whereas it is estimated that physical inactivity is responsible for 1 in 10 deaths each year;
		Whereas many chronic diseases stemming from physical inactivity, including diabetes, are
			 preventable and controllable through a number of modest lifestyle changes,
			 including standing up or employing alternative physical movement for 5
			 minutes every hour in the workplace;
		Whereas the relevance of obesity and physical inactivity is much higher in people with disabilities
			 than people without disabilities;
		Whereas walking 10,000 steps a day leads to a 90-percent reduction in heart attacks, a 30- to
			 70-percent reduction in cancer rates, a 50-percent reduction in type 2
			 diabetes, and a 70-percent reduction in the rate of strokes; and
		Whereas the short- and long-term costs of reduced productivity, health care expenses, and negative
			 health outcomes create the imperative for increased physical movement in
			 the workplace: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of a National Get Vertical Day;
			(2)encourages employers and employees to acknowledge the goals and ideals of a National Get Vertical
			 Day by incorporating physical movement and appropriate programming into
			 daily work activity; and
			(3)recognizes the serious long-term effects of sedentary lifestyles on the health of our Nation and
			 urges continued coordination and cooperation between the Federal
			 Government, State and local governments, employers, community
			 organizations, and health care providers to promote physical movement and
			 active lifestyles.
			
